Case 1:19-cv-06853-ENV-ST Document 1 Filed 12/05/19 Page 1 of 12 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
___________________________________x
JOSHUA ADAMS,
                       Plaintiff,                     Case No.______________

-v-
                                                      COMPLAINT
TAKE A BAKE LLC and
1452 FULTON STREET ASSOCIATES, LLC,

                  Defendants.
_____________________________________x

       Plaintiff, Joshua Adams, by his undersigned counsel, hereby files this Complaint and

sues, Take A Bake LLC and 1452 Fulton Street Associates, LLC, for injunctive relief pursuant to

the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter the “A.D.A”) and

the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter the “ADAAG”).

                                         JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

 and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon

 Defendant’s violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

       2.      Plaintiff, Joshua Adams, currently resides in Brooklyn, New York, and is sui

juris. He is a qualified individual with disabilities under the ADA law. Josh was born with spina

bifida and Hydrocephalus. As a result, Josh is bound to ambulate in a wheelchair. He has visited

the property, which forms the basis of this lawsuit and plan to return to the property to avail

himself of the goods and services offered to the public at the property, and to determine whether

the property has been made ADA compliant. His access to the facility and/or full and equal

enjoyment of the goods, services, facilities, privileges, advantages, and/or accommodations

offered therein was denied and/or limited because of these disabilities, and will be denied and/or

                                                                                                    1
Case 1:19-cv-06853-ENV-ST Document 1 Filed 12/05/19 Page 2 of 12 PageID #: 2




limited in the future unless and until Defendants are compelled to remove the physical barriers to

access and ADA violations which exist at the facility, including but not limited, to those set forth

in the Complaint.

       3.      Defendant, 1452 Fulton Street Associates, LLC, is a limited liability company and

 transacts business in the State of New York and within this judicial district. Defendant is the

 owner, of the real property, which is the subject of this action located on or about at 1450

 Fulton St, Brooklyn, NY 11216 (hereinafter the “Facility”).

       4.      Defendant, Take A Bake LLC, is a limited liability company and transacts

 business in the State of New York and within this judicial district. Defendant is the lessee and

 operator of the premises known as A Gusto located at 1450 Fulton St, Brooklyn, NY 11216,

 (hereinafter the “Facility”).

       5.      The Defendants’ Facility is a public accommodation and service establishment,

 and although required by law to do so, it is not in compliance with the ADA and ADAAG.

       6.      In this instance, Plaintiff visited the Facility and encountered barriers to access at

 the Facility, engaged barriers, suffered legal harm and injury, and will continue to suffer legal

 harm and injury as a result of the illegal barriers to access as set forth herein.

       7.      Plaintiff has suffered and continues to suffer direct and indirect injury as a result

 of the ADA violations that exist at the Facility.

       8.      All events giving rise to this lawsuit occurred in the State of New York. Venue is

 proper in this Court as the premises are located in the Eastern District.

                           FACTUAL ALLEGATIONS AND CLAIM

       9.      Plaintiff has attempted to access the facility, but could not do so without severe

 hardship, because of his disabilities, and the physical barriers to access and ADA violations that



                                                                                                        2
Case 1:19-cv-06853-ENV-ST Document 1 Filed 12/05/19 Page 3 of 12 PageID #: 3




exist at the Facility, which restrict and/or limit his access to the goods and services offered at

the Facility. The ADA violations are more specifically set forth in this Complaint.

      10.     Plaintiff intends to visit the Facility again in the near future in order to utilize all

of the goods and services offered therein but will be unable to do so because of the physical

barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

and/or limit his access to the facility, including those barriers conditions and ADA violations

more specifically set forth in this Complaint.

      11.     Defendants have discriminated against Plaintiff and others with disabilities by

denying access to, and full and equal enjoyment of the goods and services of the facility, as

prohibited by 42 U.S.C., § 12182, et.seq., and by failing to remove architectural barriers as

required by 42 U.S.C., § 12182(b)(2)(A)(iv), and will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendants are compelled to remove all physical

barriers that exist at the facility, including those specifically set forth herein, and make the

facility accessible to and usable by persons with disabilities, including Plaintiff.

      12.     Defendants have discriminated against Plaintiff by failing to comply with the

above requirements. A specific, although not exclusive, list of unlawful physical barriers,

dangerous conditions and ADA violations, which preclude and/or limit Plaintiff’s ability to

access the Facility and full and equal enjoyment of the goods, services offered at the Facility

include:

 I.   INACCESSIBLE ENTRANCE. ACCESSIBLE ROUTE TO ESTABLISHMENT NOT
      PROVIDED AS REQUIRED. ACCESSIBLE MEANS OF EGRESS NOT PROVIDED
      AS REQUIRED. EXISTING STEP AT EXTERIOR SIDE OF ENTRANCE DOOR
      ACTS AS A BARRIER TO ACCESSIBILITY.
      a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible routes shall be
         provided in accordance with 206 and shall comply with Chapter 4. ADAAG 206.2
         Where Required. Accessible routes shall be provided where required by 206.2.


                                                                                                         3
Case 1:19-cv-06853-ENV-ST Document 1 Filed 12/05/19 Page 4 of 12 PageID #: 4




          ADAAG 206.2.1 Site Arrival Points. At least one accessible route shall be provided
          within the site from accessible parking spaces and accessible passenger loading
          zones; public streets and sidewalks; and public transportation stops to the accessible
          building or facility entrance they serve. ADAAG 206.4 Entrances. Entrances shall be
          provided in accordance with 206.4. Entrance doors, doorways, and gates shall
          comply with 404 and shall be on an accessible route complying with 402. ADAAG
          206.4.1 Public Entrances. In addition to entrances required by 206.4.2 through
          206.4.9, at least 60 percent of all public entrances shall comply with 404. ADAAG
          207 Accessible Means of Egress ADAAG 207.1 General. Means of egress shall
          comply with section 1003.2.13 of the International Building Code (2000 edition and
          2001 Supplement) or section 1007 of the International Building Code (2003 edition)
          (incorporated by reference, “Referenced Standards” in Chapter 1). ADAAG 403
          Walking Surfaces ADAAG 403.4 Changes in Level. Changes in level shall comply
          with 303 ADAAG 303.4 Ramps. Changes in level greater than ½ inch high shall be
          ramped, and shall comply with 405 or 406.
 II.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
       EXTERIOR SIDE OF ENTRANCE DOOR. NON-COMPLIANT CHANGE IN FLOOR
       LEVEL WITHIN REQUIRED MANEUVERING CLEARANCE AT EXTERIOR SIDE
       OF ENTRANCE DOOR.
       a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
          doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
          full width of the doorway and the required latch side or hinge side clearance.
          ADAAG 404.2.4.4 Floor or Ground Surface. Floor or ground surface within required
          maneuvering clearances shall comply with 302. Changes in level are not permitted.
III.   ADDITIONAL EXISTING STEP AT INTERIOR SIDE OF ENTRANCE DOOR ACTS
       AS A BARRIER TO ACCESSIBILITY.
       a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible routes shall be
          provided in accordance with 206 and shall comply with Chapter 4. ADAAG 206.2
          Where Required. Accessible routes shall be provided where required by 206.2.
          ADAAG 206.2.1 Site Arrival Points. At least one accessible route shall be provided
          within the site from accessible parking spaces and accessible passenger loading
          zones; public streets and sidewalks; and public transportation stops to the accessible
          building or facility entrance they serve. ADAAG 206.4 Entrances. Entrances shall be
          provided in accordance with 206.4. Entrance doors, doorways, and gates shall
          comply with 404 and shall be on an accessible route complying with 402. ADAAG
          206.4.1 Public Entrances. In addition to entrances required by 206.4.2 through
          206.4.9, at least 60 percent of all public entrances shall comply with 404. ADAAG
          207 Accessible Means of Egress ADAAG 207.1 General. Means of egress shall
          comply with section 1003.2.13 of the International Building Code (2000 edition and
          2001 Supplement) or section 1007 of the International Building Code (2003 edition)


                                                                                               4
 Case 1:19-cv-06853-ENV-ST Document 1 Filed 12/05/19 Page 5 of 12 PageID #: 5




          (incorporated by reference, “Referenced Standards” in Chapter 1). ADAAG 403
          Walking Surfaces ADAAG 403.4 Changes in Level. Changes in level shall comply
          with 303 ADAAG 303.4 Ramps. Changes in level greater than ½ inch high shall be
          ramped, and shall comply with 405 or 406.
IV.    REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
       INTERIOR SIDE OF ENTRANCE DOOR. NON-COMPLIANT CHANGE IN FLOOR
       LEVEL WITHIN REQUIRED MANEUVERING CLEARANCE AT INTERIOR SIDE
       OF ENTRANCE DOOR.
       a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
          doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
          full width of the doorway and the required latch side or hinge side clearance.
          ADAAG 404.2.4.4 Floor or Ground Surface. Floor or ground surface within required
          maneuvering clearances shall comply with 302. Changes in level are not permitted.
 V.    NON-COMPLIANT EXISTING SEATING BENCH LOCATED AT EXTERIOR
       FRONT PORTION OF ESTABLISHMENT. REQUIRED BACK SUPPORT NOT
       PROVIDED AT EXISTING SEATING BENCH.
       a. ADAAG 903 Benches ADAAG 903.1 General. Benches shall comply with 903.
          ADAAG 903.4 Back Support. The bench shall provide for back support or shall be
          affixed to a wall. Back support shall be 42 inches (1065 mm) long minimum and
          shall extend from a point 2 inches (51 mm) maximum above the seat surface to a
          point 18 inches (455 mm) minimum above the seat surface. Back support shall be 2½
          inches (64 mm) maximum from the rear edge of the seat measured horizontally.
VI.    INACCESSIBLE EXTERIOR BACK DINING AREA. ACCESSIBLE ROUTE TO
       EXTERIOR BACK DINING AREA NOT PROVIDED AS REQUIRED. EXISTING
       RISE IN FLOOR LEVEL AT DOOR LEADING TO EXTERIOR BACK DINING
       AREA ACTS AS A BARRIER TO ACCESSIBILITY. REQUIRED RAMP NOT
       PROVIDED FOR RISE IN FLOOR LEVEL AT DOOR LEADING TO EXTERIOR
       BACK DINING AREA.
       a. ADAAG 206.2.5 Restaurants and Cafeterias. In restaurants and cafeterias, an
          accessible route shall be provided to all dining areas, including raised or sunken
          dining areas, and outdoor dining areas. ADAAG 206 Accessible Routes ADAAG
          206.1 General. Accessible routes shall be provided in accordance with 206 and shall
          comply with Chapter 4. ADAAG 403 Walking Surfaces ADAAG 403.4 Changes in
          Level. Changes in level shall comply with 303 ADAAG 303.4 Ramps. Changes in
          level greater than ½ inch high shall be ramped, and shall comply with 405 or 406.
VII.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
       DOOR LEADING TO EXTERIOR BACK DINING AREA. NON-COMPLIANT
       CHANGE IN FLOOR LEVEL WITHIN REQUIRED MANEUVERING CLEARANCE
       AT DOOR LEADING TO EXTERIOR BACK DINING AREA.



                                                                                            5
 Case 1:19-cv-06853-ENV-ST Document 1 Filed 12/05/19 Page 6 of 12 PageID #: 6




        a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
           doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
           full width of the doorway and the required latch side or hinge side clearance.
           ADAAG 404.2.4.4 Floor or Ground Surface. Floor or ground surface within required
           maneuvering clearances shall comply with 302. Changes in level are not permitted.
VIII.   NON-COMPLIANT GROUND SURFACE CONSISTING OF GRASS AND BROKEN
        ROCKS AT TRAVEL TRAVEL PATH TO EXTERIOR DINING AREA.
        a. ADAAG 206.2.5 Restaurants and Cafeterias. In restaurants and cafeterias, an
           accessible route shall be provided to all dining areas, including raised or sunken
           dining areas, and outdoor dining areas. ADAAG 206 Accessible Routes ADAAG
           206.1 General. Accessible routes shall be provided in accordance with 206 and shall
           comply with Chapter 4. ADAAG 403 Walking Surfaces ADAAG 403.1 General.
           Walking surfaces that are a part of an accessible route shall comply with 403.
           ADAAG 403.2 Floor or Ground Surface. Floor or ground surfaces shall comply with
           302. ADAAG 302 Floor or Ground Surfaces ADAAG 302.1 General. Floor and
           ground surfaces shall be stable, firm, and slip resistant and shall comply with 302.
 IX.    REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT
        DINING TABLES LOCTED AT EXTERIOR DINING AREA. A MINIMUM
        PERCENTAGE OF EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE
        NOT PROVIDED AT EXTERIOR DINING AREA.
        a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
           dining surfaces are provided for the consumption of food or drink, at least 5 percent
           of the seating spaces and standing spaces at the dining surfaces shall comply with
           902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
           Dining surfaces and work surfaces shall comply with 902.2 and 902.3. ADAAG
           902.2 Clear Floor or Ground Space. A clear floor space complying with 305
           positioned for a forward approach shall be provided. Knee and toe clearance
           complying with 306 shall be provided. ADAAG 306.2 Toe Clearance. ADAAG
           306.2.3 Minimum Required Depth. Where toe clearance is required at an element as
           part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
           minimum under the element. ADAAG 306.2.5 Width. Toe clearance shall be 30
           inches (760 mm) wide minimum. ADAAG 306.3 Knee Clearance. ADAAG 306.3.3
           Minimum Required Depth. Where knee clearance is required under an element as
           part of a clear floor space, the knee clearance shall be 11 inches deep minimum at 9
           inches above the ground, and 8 inches deep minimum at 27 inches (685 mm) above
           the finish floor or ground. ADAAG 306.3.5 Width. Knee clearance shall be 30 inches
           (760 mm) wide minimum.
  X.    INACCESSIBLE DINING COUNTER LOCATED AT EXTERIOR DINING AREA.
        NON-COMPLIANT HEIGHT OF DINING COUNTER LOCATED AT EXTERIOR
        DINING AREA EXCEEDS MAXIMUM HEIGHT ALLOWANCE. REQUIRED


                                                                                              6
Case 1:19-cv-06853-ENV-ST Document 1 Filed 12/05/19 Page 7 of 12 PageID #: 7




        MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT DINING
        COUNTER LOCATED AT EXTERIOR DINING AREA. PORTION OF DINING
        COUNTER REQUIRED TO BE ACCESSIBLE NOT PROVIDED AT EXTERIOR
        DINING AREA.
        a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
            dining surfaces are provided for the consumption of food or drink, at least 5 percent
            of the seating spaces and standing spaces at the dining surfaces shall comply with
            902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
            Dining surfaces and work surfaces shall comply with 902.2 and 902.3. Advisory
            902.1 General. Dining surfaces include, but are not limited to, bars, tables, lunch
            counters, and booths. ADAAG 902.2 Clear Floor or Ground Space. A clear floor
            space complying with 305 positioned for a forward approach shall be provided. Knee
            and toe clearance complying with 306 shall be provided. ADAAG 902.3 Height. The
            tops of dining surfaces and work surfaces shall be 28 inches (710 mm) minimum and
            34 inches (865 mm) maximum above the finish floor or ground. ADAAG 306.2 Toe
            Clearance. ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is
            required at an element as part of a clear floor space, the toe clearance shall extend 17
            inches (430 mm) minimum under the element. ADAAG 306.2.5 Width. Toe
            clearance shall be 30 inches (760 mm) wide minimum. ADAAG 306.3 Knee
            Clearance. ADAAG 306.3.3 Minimum Required Depth. Where knee clearance is
            required under an element as part of a clear floor space, the knee clearance shall be 11
            inches deep minimum at 9 inches above the ground, and 8 inches deep minimum at
            27 inches (685 mm) above the finish floor or ground. ADAAG 306.3.5 Width. Knee
            clearance shall be 30 inches (760 mm) wide minimum.
XI.     INACCESSIBLE DINING TABLES LOCATED AT INTERIOR DINING AREA.
        REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT
        DINING TABLES LOCATED AT INTERIOR DINING AREA. A MINIMUM
        PERCENTAGE OF EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE
        NOT PROVIDED AT EXTERIOR DINING AREA.
        a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
            dining surfaces are provided for the consumption of food or drink, at least 5 percent
            of the seating spaces and standing spaces at the dining surfaces shall comply with
            902.
 ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General. Dining surfaces and
work surfaces shall comply with 902.2 and 902.3. ADAAG 902.2 Clear Floor or Ground Space.
A clear floor space complying with 305 positioned for a forward approach shall be provided.
Knee and toe clearance complying with 306 shall be provided. ADAAG 306.2 Toe Clearance.
ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is required at an element as
part of a clear floor space, the toe clearance shall extend 17 inches (430 mm) minimum under the
element. ADAAG 306.2.5 Width. Toe clearance shall be 30 inches (760 mm) wide minimum.


                                                                                                  7
 Case 1:19-cv-06853-ENV-ST Document 1 Filed 12/05/19 Page 8 of 12 PageID #: 8




 ADAAG 306.3 Knee Clearance. ADAAG 306.3.3 Minimum Required Depth. Where knee
 clearance is required under an element as part of a clear floor space, the knee clearance shall be
 11 inches deep minimum at 9 inches above the ground, and 8 inches deep minimum at 27 inches
 (685 mm) above the finish floor or ground. ADAAG 306.3.5 Width. Knee clearance shall be 30
 inches (760 mm) wide minimum.
XII.     INACCESSIBLE DINING COUNTER LOCATED AT INTERIOR DINING AREA.
         NON-COMPLIANT HEIGHT OF DINING COUNTER LOCATED AT INTERIOR
         DINING AREA EXCEEDS MAXIMUM HEIGHT ALLOWANCE. REQUIRED
         MINIMUM KNEE AND TOE CLEARANCE NOT PROVIDED AT DINING
         COUNTER LOCATED AT INTERIOR DINING AREA. PORTION OF DINING
         COUNTER REQUIRED TO BE ACCESSIBLE NOT PROVIDED AT INTERIOR
         DINING AREA.
         a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
             dining surfaces are provided for the consumption of food or drink, at least 5 percent
             of the seating spaces and standing spaces at the dining surfaces shall comply with
             902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
             Dining surfaces and work surfaces shall comply with 902.2 and 902.3. Advisory
             902.1 General. Dining surfaces include, but are not limited to, bars, tables, lunch
             counters, and booths. ADAAG 902.2 Clear Floor or Ground Space. A clear floor
             space complying with 305 positioned for a forward approach shall be provided. Knee
             and toe clearance complying with 306 shall be provided. ADAAG 902.3 Height. The
             tops of dining surfaces and work surfaces shall be 28 inches (710 mm) minimum and
             34 inches (865 mm) maximum above the finish floor or ground. ADAAG 306.2 Toe
             Clearance. ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is
             required at an element as part of a clear floor space, the toe clearance shall extend 17
             inches (430 mm) minimum under the element. ADAAG 306.2.5 Width. Toe
             clearance shall be 30 inches (760 mm) wide minimum. ADAAG 306.3 Knee
             Clearance. ADAAG 306.3.3 Minimum Required Depth. Where knee clearance is
             required under an element as part of a clear floor space, the knee clearance shall be 11
             inches deep minimum at 9 inches above the ground, and 8 inches deep minimum at
             27 inches (685 mm) above the finish floor or ground. ADAAG 306.3.5 Width. Knee
             clearance shall be 30 inches (760 mm) wide minimum.
XIII.    COMPLIANT SIGNAGE IDENTIFYING THE RESTROOM NOT PROVIDED AS
         REQUIRED.
         a. ADAAG 216 Signs ADAAG 216.1 General. Signs shall be provided in accordance
             with 216 and shall comply with 703. ADAAG 216.2 Designations. Interior and
             exterior signs identifying permanent rooms and spaces shall comply with 703.1,
             703.2, and 703.5. Where pictograms are provided as designations of permanent
             interior rooms and spaces, the pictograms shall comply with 703.6 and shall have text
             descriptors complying with 703.2 and 703.5. Advisory 216.2 Designations. Section


                                                                                                   8
 Case 1:19-cv-06853-ENV-ST Document 1 Filed 12/05/19 Page 9 of 12 PageID #: 9




          216.2 applies to signs that provide designations, labels, or names for interior rooms or
          spaces where the sign is not likely to change over time. Examples include interior
          signs labeling restrooms, room and floor numbers or letters, and room names. Tactile
          text descriptors are required for pictograms that are provided to label or identify a
          permanent room or space. Pictograms that provide information about a room or space,
          such as “no smoking,” occupant logos, and the International Symbol of Accessibility,
          are not required to have text descriptors. ADAAG 703.1 General. Signs shall comply
          with 703. Where both visual and tactile characters are required, either one sign with
          both visual and tactile characters, or two separate signs, one with visual, and one with
          tactile characters, shall be provided. ADAAG 703.4.1 Height Above Finish Floor or
          Ground. Tactile characters on signs shall be located 48 inches (1220 mm) minimum
          above the finish floor or ground surface, measured from the baseline of the lowest
          tactile character and 60 inches (1525 mm) maximum above the finish floor or ground
          surface, measured from the baseline of the highest tactile character. ADAAG 703.4.2
          Location. Where a tactile sign is provided at a door, the sign shall be located
          alongside the door at the latch side. Where a tactile sign is provided at double doors
          with one active leaf, the sign shall be located on the inactive leaf. Where a tactile
          sign is provided at double doors with two active leafs, the sign shall be located to the
          right of the right hand door. Where there is no wall space at the latch side of a single
          door or at the right side of double doors, signs shall be located on the nearest adjacent
          wall. Signs containing tactile characters shall be located so that a clear floor space of
          18 inches (455 mm) minimum by 18 inches (455 mm) minimum, centered on the
          tactile characters, is provided beyond the arc of any door swing between the closed
          position and 45 degree open position.
XIV.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
       RESTROOM DOOR.
       a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
          doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
          full width of the doorway and the required latch side or hinge side clearance.
XV.    NON-COMPLIANT DOOR SWING OF DOOR AT RESTROOM. RESTROOM DOOR
       SWINGS INTO THE FLOOR SPACE OF RESTROOM FIXTURES.
       a. ADAAG 603.2.3 Door Swing. Doors shall not swing into the clear floor space or
          clearance required for any fixture.
XVI.   NON-COMPLIANT DOOR LOCK AT RESTROOM DOOR REQUIRES TWISTING
       OF THE WRIST.
       a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
          operable parts on doors and gates shall comply with 309.4 ADAAG 309.4 Operation.
          Operable parts shall be operable with one hand and shall not require tight grasping,
          pinching, or twisting of the wrist. The force required to activate operable parts shall
          be 5 pounds maximum.


                                                                                                 9
  Case 1:19-cv-06853-ENV-ST Document 1 Filed 12/05/19 Page 10 of 12 PageID #: 10




XVII.    INACCESSIBLE WATER CLOSET IN RESTROOM. REQUIRED MINIMUM
         CLEARANCE NOT PROVIDED AT WATER CLOSET IN RESTROOM.
         a. ADAAG 604 Water Closets and Toilet Compartments ADAAG 604.3 Clearance.
            Clearances around water closets and in toilet compartments shall comply with 604.3.
            ADAAG 604.3.1 Size. Clearance around a water closet shall be 60 inches (1525 mm)
            minimum measured perpendicular from the side wall and 56 inches (1420 mm)
            minimum measured perpendicular from the rear wall.
XVIII.   NON-COMPLIANT EXISTING GRAB BAR AT REAR WALL OF WATER CLOSET
         IN RESTROOM DOES NOT MEET MINIMUM SIZE REQUIREMENT.
         a. ADAAG 604.5.2 Rear Wall. The rear wall grab bar shall be 36 inches (915 mm) long
            minimum and extend from the centerline of the water closet 12 inches (305 mm)
            minimum on one side and 24 inches (610 mm) minimum on the other side.
 XIX.    NON-COMPLIANT EXISTING GRAB BAR AT SIDE WALL OF WATER CLOSET
         IN RESTROOM DOES NOT MEET MINIMUM SIZE REQUIREMENT.
         a. ADAAG 604.5.1 Side Wall. The side wall grab bar shall be 42 inches (1065 mm)
            long minimum, located 12 inches (305 mm) maximum from the rear wall and
            extending 54 inches (1370 mm) minimum from the rear wall.
  XX.    INACCESSIBLE TOILET PAPER DISPENSER IN RESTROOM. NON-COMPLIANT
         POSITION OF TOILET PAPER DISPENSER FROM WATER CLOSET.
         a. ADAAG 604.7 Dispensers. Toilet paper dispensers shall comply with 309.4 and
            shall be 7 inches (180 mm) minimum and 9 inches (230 mm) maximum in front of
            the water closet measured to the centerline of the dispenser.
 XXI.    INACCESSIBLE LAVATORY IN RESTROOM. REQUIRED MINIMUM KNEE
         CLEARANCE NOT PROVIDED AT LAVATORY IN RESTROOM.
         a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space. A clear floor
            space complying with 305, positioned for a forward approach, and knee and toe
            clearance complying with 306 shall be provided. ADAAG 306.3 Knee Clearance.
            ADAAG 306.3.3 Minimum Required Depth. Where knee clearance is required under
            an element as part of a clear floor space, the knee clearance shall be 11 inches deep
            minimum at 9 inches above the ground, and 8 inches deep minimum at 27 inches (685
            mm) above the finish floor or ground. ADAAG 306.3.5 Width. Knee clearance shall
            be 30 inches (760 mm) wide minimum.
XXII.    INSULATION OF PIPES AND WATER LINES UNDER THE LAVATORY IN
         RESTROOM NOT PROVIDED AS REQUIRED.
         a. ADAAG 606.5 Exposed Pipes and Surfaces. Water supply and drain pipes under
            lavatories and sinks shall be insulated or otherwise configured to protect against
            contact. There shall be no sharp or abrasive surfaces under lavatories and sinks.
XXIII.   NON-COMPLIANT FAUCET KNOBS AT LAVATORY IN RESTROOM REQUIRE
         TWISTING OF THE WRIST.



                                                                                              10
Case 1:19-cv-06853-ENV-ST Document 1 Filed 12/05/19 Page 11 of 12 PageID #: 11




        a. ADAAG 606.4 Faucets. Controls for faucets shall comply with 309. Hand-operated
           metering faucets shall remain open for 10 seconds minimum. ADAAG 309 Operable
           Parts ADAAG 309.4 Operation. Operable parts shall be operable with one hand and
           shall not require tight grasping, pinching, or twisting of the wrist. The force required
           to activate operable parts shall be 5 pounds (22.2 N) maximum.

        13.    The above listing is not to be considered all-inclusive of the barriers, which exist

at the Facility. Plaintiff requires an inspection of the facility, in order to determine all of the

ADA violations.

        14.   The removal of the physical barriers, dangerous conditions and ADA violations set

forth herein is readily achievable and can be accomplished and carried out without much

difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

36.304.

        15.   Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants are required to remove the physical barriers, dangerous conditions and ADA

violations that exist at the facility, including those set forth herein.

        16.   The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

and expenses paid by the Defendants, pursuant to 42 U.S.C., §§ 12205 and 12217.

        17.   Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

accessible to and useable by individuals with disabilities to the extent required by the ADA, and

closing the subject facility until the requisite modifications are completed.

        WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

injunction enjoining Defendants from continuing is discriminatory practices, ordering


                                                                                                      11
Case 1:19-cv-06853-ENV-ST Document 1 Filed 12/05/19 Page 12 of 12 PageID #: 12




Defendants to remove the physical barriers to access and alter the subject facility to make it

readily accessible to and useable by individuals with disabilities to the extent required by the

ADA, closing the subject facility until the barriers are removed and requisite alterations are

completed, and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation

expenses incurred in this action.


                                                      Respectfully submitted,
                                                      s/Maria Costanza Barducci
                                                      Maria Costanza Barducci, Esq.
                                                      BARDUCCI LAW FIRM
                                                      Attorneys for Plaintiff
                                                      5 West 19th Street, 10th Floor
                                                      New York, New York 10011
                                                      Bar No.: 5070487
                                                      Telephone: 212-433-2554
                                                      Email: mc@barduccilaw.com




                                                                                                   12
